Exhibit Press Release For Further Information Contact: INVESTORS Kevin Twomey (717) 731-6540 MEDIA Karen Rugen (717) 730-7766 or investor@riteaid.com Rite Aid Announces Offering Of Senior Secured Notes CAMP HILL, PA, June 26, 2008 - Rite Aid Corporation (NYSE: RAD) announced today its intention to offer $425 million aggregate principal amount of senior secured notes due 2016 (the “Notes”), pursuant to an effective shelf registration statement previously filed with the Securities and Exchange Commission. Rite Aid intends to use the net proceeds from the offering and borrowings under a new $350 million senior secured term loan (the “Tranche 3 Term Loan”), which is permitted under the accordion feature in Rite Aid’s existing senior secured credit facility, to fund the purchase price, accrued interest, consent payment and related fees and expenses with respect to its tender offers and consent solicitations(“Tender Offers”) for any and all of its 8.125% Senior Secured Notes due 2010 (the “2010 Notes”), 9.25% Senior Notes due 2013 (the “2013 Notes”) and 7.5% Senior Secured Notes due 2015 (the “2015 Notes” and, together with the 2010 Notes and 2013 Notes, the “Tender Offer Notes”) and to redeem any 2015 Notes that remain outstanding following the completion of the Tender Offers.The Tender Offersare scheduled toexpire at midnight, New York City time, on July 1, 2008, unless extended.Settlement of the Tender Offers is expected to occur concurrently with the closing of this offering and Rite Aid’s Tranche 3 Term Loan. Citi is acting as sole book-running manager for the Notes offering.Banc of America Securities LLC is acting as co-manager for the offering. Copies of the prospectus and prospectus supplements related to the offering may be obtained from Citi’s Prospectus Department, Brooklyn Army Terminal, 140 58th Street, 8th Floor, Brooklyn, New York 11220 (telephone: 718-765-6732). This press release shall not constitute an offer to sell or a solicitation of an offer to buy any series notes.The Notes will not be sold in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Rite Aid
